


Exhibit 10(c)




Approved by ALLETE Board
of Directors on July 26, 2013


ALLETE and Affiliated Companies
Compensation Recovery Policy


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company to adopt a Compensation Recovery Policy
(“Policy”) that will allow ALLETE (together with its affiliates, the “Company”)
to recover incentive payments and other forms of compensation (at the discretion
of the Board) from Section 16 Officers in the event of a Financial Restatement,
and from Covered Executives in the event of an Error or Misconduct. The Policy
is generally effective January 1, 2011 and shall apply to all incentive payments
earned on or after that date, and, to the extent required by applicable law, to
payments earned before that date.


Definitions


“Administrator” means, with respect to Section 16 Officers, the Executive
Compensation Committee of the Board, and with respect to any other Covered
Executive, the Company.
“Covered Executive” means an individual who is or was either a Section 16
Officer or an Incentive Plan Participant, or both.
“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act, Pub. Law No. 111-203, as amended from time to time.
“Error” means a Covered Executive received an incentive award payment based on
the attainment of performance criteria, the measurement of which is later
determined by the Administrator, in its sole discretion, to be materially
inaccurate, without regard to whether the inaccuracy is the result of
Misconduct.
“Financial Restatement” means that the Company is or was required to prepare
financial restatement due to material non-compliance with any financial
reporting requirement under the securities laws of the United States.
“Incentive Plan Participant” means an individual, whether or not an employee at
the time of an event triggering this Policy, who is or becomes entitled to
receive any payment pursuant to the Company's annual incentive plan, payment on
account of an award granted pursuant to the Company's long-term incentive plan,
or both.
“Misconduct” means the occurrence of either or both of the following, as
determined by the Administrator, in its sole discretion:
(a)    an act or omission by the Covered Executive involving dishonesty in
connection with his or her responsibilities as an employee of the Company; or
(b)    the Covered Executive's conviction of, or entry of a plea of nolo
contendere to, any felony or a misdemeanor involving moral turpitude, provided
that a misdemeanor motor vehicle violation will not constitute a crime of moral
turpitude unless it involves driving while impaired within the scope of
employment or another serious driving offense committed within the scope of
employment.

1

--------------------------------------------------------------------------------




Misconduct can occur regardless of whether the Company discovers the Misconduct
before or after the Covered Executive's employment with the Company is
terminated and regardless of whether the Company terminates the Covered
Executive on account of Misconduct.
“Section 16 Officer” means any individual, whether or not an employee at the
time of an event triggering this Policy, determined by the Company to be
currently or formerly subject to Section 16 of the Securities Exchange Act of
1934.


Administration


The Administrator shall administer this Policy and shall have sole and express
discretionary authority to interpret and administer this Policy and to make all
determinations with respect to this Policy in its sole discretion. The
Administrator may consult with the Board from time to time as the Administrator
deems appropriate. All determinations of the Administrator shall be final and
binding on all Covered Executives.


Applicability


This Policy applies to all Covered Executives and supplements the provisions on
forfeiture or termination of amounts payable under Company plans or agreements.
The terms and conditions of any incentive award program under which Covered
Executives may receive incentive payments from the Company and each individual
award pursuant to any such program shall incorporate the requirements of this
Policy.


Events that Permit Recovery


If the Administrator determines, in its sole discretion, that any one or more of
the following events has occurred, it may require recovery of amounts from a
Covered Executive in accordance with this Policy:


With respect to Section 16 Officers:


•
a Financial Restatement; and



With respect to Covered Executives:


•
Error; and, or



•
Misconduct.





Amount of Recovery


The amount of an incentive payment subject to forfeiture or recovery on account
of and upon Financial Restatement, with respect to Section 16 Officers, or an
Error, with respect to Covered Executives, shall be the amount of the incentive
payment to the individual in excess of the amount that would have been paid (or
if no amount would have been paid, the entire amount) according to the restated
financial statements or the corrected performance metric criteria or other
Error. The right to recovery shall apply to incentive payments that were
received during the three years prior to the date on which the Company is
required to prepare a Financial Restatement or the Company discovers an Error,
as applicable.

2

--------------------------------------------------------------------------------






The amount subject to forfeiture or recovery on account of and upon Misconduct
shall be the entire amount of any incentive payment or bonus that is
attributable to, or relates to, the period during which the Misconduct occurred
and any subsequent period, regardless of when the incentive payment or bonus is
or was earned and paid.


In addition, the Administrator may equitably adjust or recover from a Covered
Executive, the amount of any other payment the amount of which is based in whole
or in part on an incentive award payment forfeited or recovered pursuant to this
Policy.


Sources of Repayment


If the Administrator determines that a Covered Executive must repay any amounts
to the Company, the Administrator may, in its sole discretion, authorize the
reduction of future payments or seek repayment or return of prior payments to
the Covered Executive at the time and in the form specified by the
Administrator. Without limiting the foregoing, the Company shall have the right
to withhold any such repayment amount from any compensation otherwise payable to
the Covered Executive, including but not limited to unpaid incentive payments,
executive retirement benefits and elective and non-elective deferrals under the
ALLETE and Affiliated Companies Supplemental Executive Retirement Plan and The
ALLETE and Affiliated Companies Supplemental Executive Retirement Plan II, wages
or any other amounts payable by the Company to the Covered Executive. All
actions by the Company to recover incentive payments or other compensation shall
be taken in accordance with applicable law.


Notice


The Company shall take all appropriate steps to inform Covered Executives of
this Policy, so that such Policy shall be enforceable to the fullest extent
legally permissible. These steps may include, but not be limited to providing
that this Policy shall be acknowledged by Covered Executives, and incorporating
the terms of this policy into the terms of any incentive plan or incentive award
agreement applicable to Covered Executives. In addition, the Company shall take
all appropriate steps to disclose this policy in accordance with the
requirements of the Dodd-Frank Act.


Coordination with Law


This policy is designed, and shall be interpreted, to comply with section 954 of
the Dodd-Frank Act, and Section 10D of the Securities Exchange Act of 1934, as
amended, and, in each case, any regulations promulgated with respect thereto,
and in the event that any provision of this Policy is inconsistent with any
requirement of the Dodd-Frank Act or any interpretive regulations issued
thereunder, the Administrator shall administer this Policy to comply with the
Dodd-Frank Act and the regulations. In addition, the Administrator shall have
the authority to amend this Policy at any time as the Administrator deems
necessary or appropriate, in its sole discretion, to comply with the
requirements of the Dodd-Frank Act and the regulations.


General Rights


This Policy shall not limit the rights of the Company to take any other actions
or pursue other remedies that the Company may deem appropriate under the
circumstances and under applicable law.
This Policy may be amended from time to time by the Board.    



3